Title: To Thomas Jefferson from David Campbell, 1 October 1804
From: Campbell, David
To: Jefferson, Thomas


               
                  Dear Sir,
                  Campbella. State of Tennessee Octr. 1st. 1804
               
               I feel great delicacy in troubling you about things, which at first view, would appear only of private concern: but as the componant parts of mountains are particles, so national evils often originate from the imprudent acts of individuals. I shall lay before you, and explain concisely the evil I alude to, and the remedy.
               Two acts, or rather transactions of Major William M’Rea’s who commands at So. Wt. Point appear to me, both impolitic and unjust.
               When Doctor Thomas J. Vandyke was appointed Surgeons mate at the Garrison above named, it was understood by him and his friends, that he would be permitted to continue his private practice in the vicinity of the Garrison, using his own medicine, and in no instance neglecting his public duty.
               The local situation of the place, bordering immediately on the Indian Country, so as not to admit a country practitioner to settle in the vicinity of the Garrison the great confidence the people have in the Doctor’s medical skill, his activity of body and mind, would enable him to do justice to the public, and also render essential service to those sick citizens in the neighbourhood of the place. Mr. Anderson Senator to Congress from this State informs, that he understood from the Secretary of War, that Doctor Vandyke would be permitted those priviledges; priviledges which could injure no one, and be peculiarly benificial and grateful to the Citizens. This reasonable permission, could in my opinion, with propriety, have been continued by the Major; but unfortunately, he does not possess an accommodating disposition, nor a liberal and enlightened understanding, talents necessary for an officer who commands a detached post.
               The second act of Major M’Reas respects Captain John Campbell, an amiable young Officer, who together with all his friends have been greatly wounded in their feelings, by the unjust and ill-supported charges exhibited against him by the Major. The Specifications, I believe, have been forwarded to the War Department. To me they appeared generally very ludicrous, weakly supported; the Witnesses against the Captain being either not creditible or greatly prejudiced. I have no hesitation to say the Major circulated unfavourable reports and encouraged the calumny. Was this wise? Was this just? Instead of being a father to his young Officers, who is immediately under his command, he acts as an imperious dictator. What death can be worse than the assatination of character? Where shall the Captain seek for redress for the wrongs done him, for his wounded sensibilities? If from his own arm, he violates the laws of his Country; if he tamely submits, he violates the feelings of a man of honour. A sacred law, particularly in the Army. A law but too much resorted to in America. Is it necessary to say more to call your attention to the matters I have stated? I know it is not: but I will add that Captain Campbells father is a man of high respectibility, Colonel of a County in which he has great influence from his prudent conduct; a patron of virtue, he in a high degree feels the insult offered to his son. Indeed if the evil, or the injury had attached itself to one person only, I should have been silent, I could not have reconciled it to myself to have troubled the first Majistrate of a great nation about the injuries done to an individual: but the consequences of such imprudent acts affect society, and some times involves families in dreadful distress.
               I have now stated the evils, it remains to point out the remedy. Let Major M’Rea be transfered to some other post, where he will have a superior Officer, he really has not prudence & skill to command. Public good has been my object in this communication, if you wish it, you can have farther information from Mr. Rhea & the other Members of Congress from this State.
               I am, Dear Sir, with high Consideration, and pure friendship Yours
               
                  
                     David Campbell
                  
               
            